IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TOMMY GLOVER,                                 : No. 1 WM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA                  :
DEPARTMENT OF CORRECTIONS                     :
PENNSYLVANIA, PAROLE BOARD AND                :
PROBATION,                                    :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, the “Petition for Leave to File Notice of

Appeal Nunc Pro Tunc” is DENIED.